Citation Nr: 1018188	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision in which the RO, in 
compliance with a November 2003 Board decision, granted 
service connection for PTSD; in that decision, the RO 
assigned an initial,  noncompensable (0 percent) rating for 
the disability, effective March 13, 2003) (the date of the 
claim for service connection).  In October 2004, the Veteran 
filed a notice of disagreement (NOD) with the assigned 
disability rating.  A statement of the case (SOC) was issued 
in February 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2006.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal fairly has been accomplished.

2.  Since the March 13, 2003 effective date of the grant of 
service connection for PTSD, the disability has been 
manifested by anxiety, depression, sleep impairment, 
hypervigilance, and some anger problems; these symptoms tend 
to suggest occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 percent, but no higher, rating for 
service-connected PTSD, from March 13, 2003, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

After the award of service connection, and the In a January 
2006 post-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed 
to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The Board further notes that the RO notified the Veteran of 
the criteria for higher ratings for PTSD in the SOC issued in 
February 2006.  As indicated, this notice suffices for 
Dingess/Hartman.  

After issuance of the January 2006 letter and February 2006 
SOC, and opportunity for the Veteran to respond, a 
supplemental SOC (SSOC), issued in August 2006, reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, letters from the Veteran's VA physician, 
and several reports of VA examination.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record in connection is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Background

At the outset, the Board notes that, although the award of 
service connection for PTSD was not until March 2003 , the 
Board finds that medical evidence of record prior to that 
date sheds light of the full extent of the Veteran's 
disability.

Historically, the report of June 1999 VA psychological 
testing indicates that the Veteran reported symptoms of PTSD 
and depression.  The Minnesota Muliphasic Personality 
Inventory-2 and Millon Clinical Multiaxial Inventory-2 were 
administered to the Veteran.  The test results, while 
technically valid, indicated that he was purposefully 
malingering, as he appeared to have exaggerated specific 
symptomatology in order to portray himself as having PTSD, 
with the goal of manipulating a situation for secondary gain.  
There also appeared to be some discrepancy between his 
responses to certain test items and his self-report during 
the interview.  For example, his scores for the physiological 
tests indicated no problems with substance abuse, while the 
information elicited during the clinical interview suggested 
otherwise.  The VA examiner stated that, given the 
exaggeration of his symptoms and his overreporting of combat 
experiences, the Veteran appeared to be malingering and did 
not meet the criteria for PTSD.  According to the examiner, 
the Veteran appeared to have enduring patterns of behavior 
and inner experience characterized by problems with impulse 
control, affect regulation and a stable self-concept, and 
that these difficulties had led to significant impairment in 
his social and occupational functioning.  

VA treatment records from January 2000 to May 2001 indicate 
treatment for PTSD by a VA social worker and a VA 
psychiatrist.  These treatment notes indicate that the 
Veteran reported episodes of agitation, irritability and 
anger, but no homicidal or suicidal thoughts.  He also 
reported hypervigilance, poor sleep, depression, poor 
concentration, and short-term memory deficits and nightmares 
related to his Vietnam experiences.  The GAF score 
consistently assigned by the VA social worker, beginning in 
July 2000, was 40.  In January 2001, the Veteran reported 
that his mood was somewhat agitated, and that he had choked 
his son-in-law several days before.  In January 2000, the 
Veteran reported feeling like he did not deserve to go on 
living because of his past activities.  

In February 2001, the Veteran was evaluated by a VA 
psychiatrist.  He reported depression and tearfulness, and 
admitted to passive death wishes, but denied suicidal 
ideation.  He also endorsed symptoms of PTSD, such as 
difficulty controlling his temper, easy arousal and 
hypervigilance, and frequent, vivid recollections of his war 
years.  He furthermore admitted to being in several 
altercations because of losing his temper.  A mental status 
examination revealed that the Veteran was anxious-appearing 
and cooperative, with a depressed mood and often-tearful 
affect.  His speech was articulate and relevant, and he had 
no suicidal or homicidal ideations or delusions or 
hallucinations.  His attention, memory and insight were 
intact.  It was noted that the Veteran appeared to be fairly 
depressed, continued to have symptoms of PTSD, which seemed 
to have increased over the past year, and would be tried on 
Zoloft.  

March 2001 to May 2001 VA treatment records indicate that the 
Veteran continued to complain of depressed mood and poor 
sleep due to hypervigilance, racing thoughts, and some 
problems with anger.  He continued to be assigned a GAF score 
of 40 by his VA social worker.  In May 2001, the Veteran was 
noted by his social worker to be depressed and frustrated, 
and to be severely and chronically impaired due to his PTSD, 
both socially and industrially.  

A June 2001 letter from the Veteran's treating VA 
psychiatrist indicates that the Veteran had been involved in 
treatment for PTSD, which included individual counseling and 
medication management, to help with his symptoms of anxiety 
and depression.  His VA treating psychiatrist stated that the 
Veteran's symptoms included anxiety, avoidance, arousal and 
re-experiencing traumatic events, and that he felt that the 
Veteran met the criteria for combat-related PTSD.  

May 2001 to August 2001 VA treatment records indicate 
continued counseling and medication for PTSD, with the 
Veteran again reporting sleeping problems due to 
hypervigilance, isolation, intrusive thoughts and flashbacks, 
and episodes of anger.  His GAF score was consistently noted 
to be 40 by his VA social worker, and he was noted to be 
taking medication.  In June 2001, the Veteran met with his VA 
psychiatrist, at which time it was noted that the Veteran's 
major complaint was poor sleep, and that his affect was 
anxious and that his concentration, memory and energy were 
poor.  He denied suicidal or homicidal ideation.  The Veteran 
also reported symptoms of avoidance, re-experiencing trauma 
and hyperarousal, and it was noted that he was tearful and 
distressed when recalling past events.  The examiner assigned 
a GAF score of 50.  

In a letter received in September 2001, the Veteran's VA 
social worker stated that he counseled the Veteran on a 
weekly basis at a substance abuse and PTSD clinic, and that 
they had been involved in weekly psychotherapy sessions since 
April 2000.  The VA social worker also stated that, in his 
opinion, the Veteran exhibited severe PTSD symptoms including 
depression, anger, poor sleep, social isolation, startle 
reaction and hypervigilance, and that his present GAF score 
was 40.  

August 2001 to September 2002 VA treatment records indicate 
that the Veteran's mood ranged between stable and somewhat 
depressed.  These records indicate that he still had poor 
sleep with nightmares due to racing thoughts and 
hypervigilance.  

An October 2002 letter from the Veteran's VA treating 
psychiatrist indicates that the Veteran had reported dreams 
and intrusive memories of traumatic events from military 
service, mood lability and rage, episodes of severe 
depression and helplessness, avoidance of social situations 
and severe anxiety.  The VA psychiatrist stated that he had 
seen the Veteran about every three to four months since June 
2001, and that, since that time, his symptoms had remained 
stable, and he had remained on psychiatric medication.  The 
VA psychiatrist also stated that the Veteran had demonstrated 
some improvement, but remained disabled by his severe anxiety 
and mood problems.  

The report of a November 2002 VA PTSD examination indicates 
that, in questioning the Veteran regarding his in-service 
stressful events, there were discrepancies between those 
mentioned during the 1999 examination and those currently 
reported at the time of that examination.  The VA examiner 
noted that this was similar to notations made in 1999 
regarding discrepancies between the Veteran's reports of 
stressor information to various practitioners.  The Veteran 
reported having nightmares about once a week about a friend 
who had been attacked with a machete, and thinking about the 
war when seeing a helicopter or watching certain programming 
on television.  He also reported irritability, violent 
behavior and criminal activities against others such as 
beating a man with a can of soda as recently as the day 
before, and beating up his son-in-law after he assaulted his 
daughter.  He also described episodes of severe depression 
with anhedonia and lack of interest, not liking to be around 
people and trouble falling and staying asleep.  The examiner 
noted that, since June 2001, the Veteran had seen his VA 
treating psychiatrist on four occasions for very brief 
sessions, but that records indicated no or extremely poor 
attendance at such meetings.  

Psychological testing administered at the time of the 
November 2002 examination suggested that the Veteran's 
depression had improved since his 1999 examination, and that 
he exaggerated reports of symptom severity.  Mental status 
examination revealed the Veteran to be alert and oriented.  
He had good contact with routine aspects of reality and no 
signs of psychosis.  His speech was normal, his conversation 
was generally relevant, coherent, goal-directed and organic, 
and he appeared depressed, with a sluggish and under-
responsive affect.  It was noted that he showed tears at 
times, such as when he talked about his friend from Vietnam, 
but that there were clear discrepancies between what he had 
said over numerous examinations and what had been presented 
on the current one.  Memory and intellect were intact, but 
there were impediments in insight and judgment, which 
appeared to be consistent with Axis II character pathology.  
Based on a review of the records and clinical examination, 
the examiner opined that the Veteran had exhibited recurrent 
major depression, secondary to multiple life stressors, 
impulse control disorder and mixed personality disorder with 
antisocial and narcissistic aspects.  The examiner stated 
that the Veteran had a GAF score of 55, and did not meet the 
DSM-IV diagnostic criteria for PTSD, in terms of either 
stressors or symptoms, but that he remained unemployable.  

VA treatment records dated from March 2005 to October 2005 
indicate that the Veteran reported anger, frustration, 
avoidance and hyperarousal.  The Veteran's assigned GAF 
scores during this period ranged from 45 to 55.

The report of a February 2006 VA PTSD examination contains 
the notation that although the Veteran's treating VA 
physician had carried fourth a diagnosis of PTSD, he had 
never fully delineated the symptoms, especially verifiable 
traumatic events, that would support a diagnosis of PTSD.  
The examiner stated that the Veteran had been followed by a 
psychiatrist and psychologist for approximately a year for 
some symptoms consistent with PTSD, but that none of the 
related treatment notes suggested that the Veteran actually 
received treatment specifically for PTSD, and that such 
treatment notes referred to anger, violence and difficulties 
adjusting to his current living situation and relationships.  
When the Veteran was asked to describe his symptoms, he 
stated that he had memories and dreams, was short-tempered 
and, at times, found himself crying uncontrollably.

Mental status examination revealed that the Veteran's 
thoughts were logical and coherent.  When asked about 
hallucinations and delusions, he related that someone watched 
over him while he was in his yard, and stated that it was 
like somebody was taking aim at him, and that he periodically 
heard voices.  He told the story of a friend in Vietnam who 
had been killed and began to sob, and claimed that thoughts 
of the individual came and went.  He was able to maintain 
adequate eye contact, there was no evidence of recent 
suicidal or homicidal ideation, intent, or plan, and the 
Veteran indicated that he was able to maintain minimal 
hygiene and other basic activities of daily living.  The 
Veteran reported doing his own cooking, cleaning, yard work 
and shopping, but not liking crowded places or being around a 
lot of people.  He was fully oriented to person, place and 
time, he claimed to have memory problems, such as difficulty 
remember names and walking around in his house not 
remembering what he wanted to do, but there was no evidence 
of memory problems during the interview.  There was no 
evidence of obsessive or ritualistic behavior that interfered 
with his activities, he spoke with a normal rate and flow of 
speech, and at times there was some latency prior to his 
launching into a story that he thought would be related to 
his claim for PTSD.  He claimed to have some panic symptoms, 
such as heart racing and shortness of breath, that last 
occurred two to three weeks before.  He reported some 
impaired impulse control, which appeared to have played a 
significant role in his violence over the years, and 
difficulty sleeping.  

The VA examiner stated that, overall, the Veteran's 
description suggested over reporting of any symptoms he may 
have been experiencing and misattribution of behaviors, such 
as assaultiveness, to PTSD.  The Veteran did not 
spontaneously report any symptoms of avoidance, and indicated 
that he had some emotional connection to both his daughter 
and, especially, his grandchildren.  The Veteran reported 
that he continued to have relationships, suggesting that 
emotional numbing was not one of the features.  The Veteran 
had been at least somewhat future-oriented, suggesting that 
he did meet the disillusionment or demoralization criteria, 
and there was no evidence of physiological arousal.  The 
examiner opined that the Veteran did not meet the diagnostic 
criteria for PTSD.  It was noted that psychometric testing 
results from the Mississippi Scale for Combat Veterans, the 
Beck Depression Inventory, and the SCL-90-R, all suggested 
significant over reporting of symptoms.  The diagnoses given 
by the VA examiner were malingering, substance abuse in 
remission, depression, not otherwise specified, and 
antisocial personality disorder.  The Veteran was assigned a 
GAF score of 65.  The VA examiner explained that, although 
some of the individuals who had worked with the Veteran had 
carried over a diagnosis of PTSD, there had been no 
elaboration of a full constellation of symptoms that would be 
necessary to make a diagnosis of PTSD, and that the most 
prominent feature of his history was his longstanding 
antisocial behavior and intermittent substance abuse.  The 
examiner stated that it was unlikely that he would be able to 
maintain full-time employment given his reported medical 
status, as well as his significant interpersonal 
difficulties. 

In a March 2006 letter, the Veteran's VA physician indicated 
that he had been treating the Veteran about every three to 
four months since June 2001, and that the Veteran had been 
diagnosed with PTSD related to his Vietnam service.  This VA 
physician also stated that, upon initial evaluation, the 
Veteran reported dreams and intrusive memories of traumatic 
events from his military service, mood lability and rage, 
episodes of severe depression and helplessness, avoidance of 
social situations and crowds, hyperarousal with minor events 
and severe anxiety.  The physician indicated that the 
Veteran's symptoms had remained problematic, that he remained 
on psychiatric medication, which had limited benefit, and 
that he attended individual therapy at a VAMC PTSD clinic.  
The physician reiterated the Veteran's reports of significant 
combat exposure, including seeing others killed and feeling 
that his life was in jeopardy, and having ongoing symptoms of 
avoidance, hyperarousal and the re-experiencing of traumatic 
events.  The physician also stated that the Veteran had 
demonstrated some improvement, but remained disabled by 
severe anxiety and mood problems related to PTSD.

III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran. 38 C.F.R. § 
4.3l.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The initial rating for the Veteran's PTSD has been assigned 
pursuant to DC 9411.  However, the actual criteria for 
evaluating psychiatric impairment other than eating disorders 
is set forth in a General Rating Formula.  See 38 C.F.R. 
§ 4.130.

Pursuant to the General Rating Formula, a 10 percent rating 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) rating in every instance in which the rating 
schedule does not provide for such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Considering the pertinent evidence in light of the above 
finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for an initial 30 percent, but 
no higher rating for PTSD are met.  

Collectively, the medical evidence reflects that, since the 
March 2003 effective date of the grant of service connection, 
the Veteran's PTSD has been manifested by anxiety, 
depression, sleeping impairment, hypervigilance, and some 
anger problems.  The Board finds that these symptoms tend to 
suggest occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), the level of impairment 
contemplated in a 30 percent disability rating.  While the 
Board notes that the VA examination reports of record have 
consistently indicated diagnoses of malingering and 
exaggerating and overreporting of symptoms, and notations 
that the Veteran does not meet the diagnostic criteria for 
PTSD, the Veteran's treating VA physician has consistently 
indicated that the Veteran suffers such PTSD symptoms.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that an initial disability rating of 30 percent, 
effective the date of service connection, is warranted.

However, at no point during the period in question has the 
Veteran's overall PTSD symptomatology met the criteria for a 
rating in excess of 30 percent.  In this regard, the medical 
evidence does not show the Veteran to have ever had symptoms 
approximating occupational and social impairment with reduced 
reliability and productivity.  The medical evidence does not 
reflect symptoms of flattened affect, abnormal speech or 
thought processes, or panic attacks more frequently than once 
a week.  Also, while the evidence reflects reports of 
subjective (though not objective) memory loss, it does not 
reflect any impairment of short- or long-term memory 
approximating retention of only highly learned material or 
forgetting to complete tasks.  Furthermore, the evidence does 
not reflect impaired abstract thinking, disturbances of 
motivation and mood, or other symptoms that are 
characteristic of a 50 percent rating; while the Veteran's 
mood has been described as depressed, depressed mood is 
contemplated in the 30 percent rating assigned.

The Board has considered that the Veteran's reports of social 
isolation.  In addition, and social impairment has been noted 
by medical professionals.  However, the Board notes that, 
during the February 2006 VA examination, the Veteran was 
noted to have not spontaneously reported any symptoms of 
avoidance, and indicated that he had some emotional 
connections, including to both his daughter and, especially, 
his grandchildren.  The record does not otherwise demonstrate 
difficulty in establishing and maintaining effective work and 
social relationships as required for the assignment of the 
next higher, a 50 percent rating.  Thus, the Board finds that 
the Veteran's occupational and social impairment is 
contemplated in the 30 percent rating assigned. 

The Board notes that, during the period in question, the 
Veteran's PTSD symptoms have occasionally been described as 
"severe" by treating physicians, and that occasionally some 
severe symptomatology was reported by the Veteran or his 
treating medical providers.  Such symptomatology has included 
some violent behavior, and "severe" anxiety and depression 
problems.  Also, during the February 2006 VA mental status 
examination, the Veteran reported thinking that someone 
watched over him while he was in his yard, and periodically 
hearing voices.  The Board notes these occasional, subjective 
reports of symptomatology by the Veteran, and the Veteran's 
treating physician reiterations of such subjective reports, 
but finds that they are not sufficient to warrant a 50 
percent rating or higher.

While the Board resolves reasonable doubt in the Veteran's 
favor to find that a 30 percent initial rating is warranted, 
it also notes that on June 1999, November 2002, and February 
2006 VA examinations, each provided by a separate VA 
examiner, the Veteran was determined both to malinger and to 
overreport and exaggerate his PTSD symptoms significantly, 
and such determinations were consistently supported by 
psychometric testing results during these examinations.  
Also, while the record contains objective medical evidence of 
such symptoms as depressed mood, anxiety, and occasional 
tearfulness, it does not contain objective evidence that 
would support symptomatology approximating the criteria for a 
rating of 50 percent or higher.  In this regard, the Board 
also notes that, despite the Veteran's reports of delusions 
and hallucinations during the February 2006 VA examination, 
his thoughts have consistently been noted to be coherent, and 
he has not been noted to have had any psychosis or delusional 
behavior. 

The Board also finds that none of the GAF scores ranging from 
40 to 65, assigned by VA psychiatrists, psychologists, and 
social workers, provides any basis for a rating greater than 
30 percent.

According to the DSM-IV, GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

Here, however, the medical evidence reflects that the Veteran 
has exhibited none of the symptoms identified in the DSM-IV 
as indicative of a score any lower than 51-a score that is 
consistent with the level of impairment contemplated in a 30 
percent rating.  In this regard, the Veteran has never been 
noted to have had symptoms as serious as impairment in 
reality testing or communication or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  In addition, the record does not reflect 
any symptoms as severe as suicidal ideation, obsessional 
rituals, or any serious impairment in social, or occupational 
functioning, such as having no friends.  Accordingly, despite 
any assigned GAF scores during the relevant period, the 
medical evidence does not demonstrate the symptomatology 
warranting a higher rating.  The Board reiterates that the 
Veteran's actual symptoms, and not any assigned GAF score, or 
examiner's assessment of the severity of a disability, that 
should form the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

Based on the foregoing, the Board finds that, since the March 
13, 2003 effective date of the grant of service connection 
for PTSD, the Veteran's psychiatric symptomatology more 
nearly approximated the criteria for the 30 percent rating.  
See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 
percent, rating are not met, it logically follows that the 
criteria for a higher rating of 70 or 100 percent are, 
likewise, not met.

The Board has favorably applied the benefit-of-the doubt 
doctrine in reaching the decision to award the initial 30 
percent rating for PTSD, but finds that the ponderance of the 
evidence is against assignment of a higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial 30 percent rating for PTSD, from March 13, 2003, 
is granted, subject to the legal authority governing the 
payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


